Citation Nr: 0032432	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a gunshot 
wound to the right thigh.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to May 
1942 and from February 1943 to April 15, 1946.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions, dated in 
1995, of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Manila, Philippines, which determined 
that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for 
residuals of a gunshot wound to the right thigh.

In October 1997, the Board issued a decision, in which it 
determined that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for residuals of a gunshot wound to the right 
thigh.  The veteran subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
The Court issued a memorandum decision in March 1999, which 
vacated the Board's October 1997 decision, and remanded the 
matter for reconsideration on the basis that since the 
Board's October 1997 decision, the definition of "new and 
material evidence" it had relied upon had been invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Thereafter, the Board remanded this matter to the RO for 
further development and readjudication.  The RO continued to 
deny the veteran's petition to reopen his claim, and issued a 
supplemental statement of the case (SSOC) in May 2000.  The 
case is now again before the Board for appellate review.



FINDINGS OF FACT

1.  In May 1985, the Board denied the appellant's attempt to 
reopen the claim for entitlement to service connection for 
residuals of a gunshot wound to the right thigh.

2.  Evidence received subsequent to the May 1985 decision of 
the Board is cumulative or redundant of evidence that was 
before the Board in October 1995, does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1985 Board decision denying service connection 
for residuals of gunshot wound of the right thigh is final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the May 1985 Board decision 
denying reopening the claim for service connection for 
residuals of a gunshot wound to the right thigh is not new 
and material, and the veteran's claim for service connection 
for residuals of a gunshot wound to the right thigh has not 
been reopened.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1941 to May 
1942 and from February 1943 to April 15, 1946.  In September 
1946, the veteran filed a claim for compensation for a 
gunshot wound to his right thigh.  He stated that he received 
the wound from an unknown assailant on April 25, 1946.  In 
support of his claim, he submitted affidavits from several 
people who had knowledge of the assault.  

A service department record, "Special Order Number 65", 
dated in April 1946, indicated that the veteran was to be 
released from active service on April 15, 1946.  

A statement from the commanding officer of the Headquarters 
33D Station Hospital, dated in May 1946, indicated that the 
veteran was hospitalized for treatment of a gunshot wound 
with compound comminuted fracture of the middle third thigh, 
right, and a lacerated wound of the left buttock.  

Additional service records include the veteran's formal 
written request, dated May 1946, for revocation of the order 
of relief from active duty.  Also of record is the official 
reply from the Headquarters, The Philippine Army, dated May 
1946, which stated that the veteran's request was denied as 
"[d]ischarge orders cannot be revoked except for fraud or 
obviously erroneous."  

Documents received from the War Department in 1949, in 
response to a VARO inquiry, indicated that no line of duty 
proceedings were conducted with regard to the accidental 
shooting which occurred on April 25, 1946, and that the 
veteran was discharged from service on April 15, 1946.  

Report of VA examination conducted in  April 1949, indicated 
that the veteran did suffer from residuals of a gunshot wound 
to the right leg.  

By rating decision dated April 1949, the RO denied the 
veteran's claim for service connection for residuals of 
gunshot wound to the right thigh on the grounds that the 
injury did not occur during military service as he was 
discharged on April 15, 1946, and the injury took place on 
April 25, 1946.

In May 1949, the veteran wrote a letter to the RO stating 
that he believed that his injury should be service connected 
because he had remained with his unit past his date of 
discharge "pending the issuance of my transportation 
order."  He further stated that many men were demobilized on 
the same date and due to inadequate means of transportation, 
he and many others were forced to wait at the military base 
until transportation became available.  In addition, the 
veteran stated he had to wait at the base in order to draw 
his salary.  

In July 1950, the RO confirmed its previous denial of the 
veteran's claim.  In October 1950, the Board denied the 
veteran's claim on the basis that the veteran was not in the 
active military service of the United States when he incurred 
the injury in question and that service connection could not 
be established under existing law.  The Board noted that the 
presence of the veteran at the casual camp for the purpose of 
drawing his pay, as alleged by him, on the date of the 
shooting did not, itself, show that he was still in the 
active military service of the United States.  It was also 
noted that the Department of the Army had reported that the 
veteran's entitlement to pay had ceased on April 15, 1946, 
the date of his discharge from service. 

From 1950 to 1985, the veteran continued to periodically 
submit medical records indicating treatment for residuals of 
his gunshot wound to the right thigh.  He also requested to 
be service connected for this condition on several occasions 
which were summarily denied for failure to present "new and 
material evidence."  In May 1985, the Board determined that 
the evidence submitted since the October 1950 final decision 
of the Board had not provided any evidence to change the 
basic facts upon which that denial was based; thus, the claim 
remained denied.

In October 1994, the veteran again submitted a petition to 
reopen his claim for service connection for residuals of a 
gunshot wound to the right thigh.  In March 1995, the RO 
denied his request to reopen the claim because he had not 
submitted new and material evidence since the May 1985 
decision of the Board.  The veteran completed his appeal and 
that issue is currently before the Board for resolution.


Whether new and material evidence has been submitted

As noted above the Board, in May 1985, determined that the 
evidence submitted since the October 1950 decision did not 
demonstrate that the veteran's gunshot wound to the right 
thigh was incurred during service and the claim was denied.  
The May 1985 Board decision is final.  38 U.S.C.A. § 4004; 
38 C.F.R. § 19.194 (1984); currently 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2000).

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which ahs been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  "New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (2000) 
[Emphasis in original]; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The issue of whether the evidence submitted is new and 
material is a question of law and the credibility of the 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, the Court has held that this 
presumption of credibility is not unlimited.  Specifically, 
the Court has stated that Justus does not require the VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).

Evidence submitted since the final  May 1985 Board decision 
consists of a photocopy of Special Order #65, a photocopy of 
Special Order #26, a photocopy of the veteran's Affidavit for 
Philippine Army Personnel, a photocopy of a Purple Heart 
Award issued in June 1986 with records from the Department of 
the Army, a copy of a sworn statement by the veteran dated 
October 1994, the veteran's testimony at a hearing conducted 
at the RO in May 1995, numerous statements of the veteran, 
and an official response from the National Personnel Records 
Center received in April 2000.

The photocopy of the Special Order #65 can not be considered 
new and material evidence, since this evidence was part of 
the record at the time of the May 1985 Board decision.  

The photocopy of Special Order #26, the photocopy of the 
Affidavit for army Personnel and the photocopy of the Purple 
heart Award, were not of record at the time of the May 1985 
Board decision.  However, this evidence has no relevancy as 
to the specific matter under consideration - whether the 
veteran was on active duty, or might be considered on active 
duty, at the time of his injury on April 25, 1946.  

The statement from the National Personnel Records Center, was 
received in April 2000, and was in response to an inquiry 
from the RO which stated:  

The veteran was reported separated from the service 
of the armed forces of the United States on 4-15-
46.  For VA purposes, active duty may be considered 
to have continued for the period of time 
immediately following date of separation, to have 
been required for him to proceed to his home by the 
most direct route.  Please provide the number of 
travel days this veteran would have been authorized 
under regulations in effect at time of his 
separation on 4-15-46.

The National Personnel Records Center responded that the 
service department was "unable to provide travel days due to 
not having regulations in effect at time of [veteran's] 
separation."  

The Board finds that while this specific evidence was not of 
record when the Board issued its decision in 1985, the 
response from the National Personnel Records Center (NPRC) is 
not "new and material" so as to warrant reopening the claim 
for entitlement to service connection for residuals of a 
gunshot wound to the right thigh.  The specific matter at 
issue when the Board reviewed this case in 1950, again in 
1985, and now, is - whether the veteran was on active duty 
for VA compensation purposes on April 25, 1946.  

With regard to the specific matter at issue, the Board notes 
that under the law and regulations in effect in 1946, the 
person seeking VA compensation must have incurred injury or 
contracted disease while in the service of the United States 
while "in the line of duty; and, if in the military service, 
was at the time actually in the field, or on the march, or at 
some post, fort, or garrison, or en route, by direction of 
competent authority to some post, fort, or garrison ..."  
Evidence of record at the time of the prior final Board 
decision included documents from the respective service that 
the veteran was not in the military service on April 25, 
1946.  The additional evidence received from the NPRC in 
April 2000 neither adds to nor changes the prior 
determination by the service of the veteran's actual periods 
of active duty.

Furthermore, the Board notes that under current law "active 
duty" includes "authorized travel to or from such duty or 
service (emphasis added)".  38 U.S.C.A. § 101(21(E) (West 
1991).  Current VA regulations further state that active duty 
includes "authorized travel to or from such duty or service 
(emphasis added)".  38 C.F.R. § 3.6(b)(6) (2000).  In 
addition, VA regulations provide that:

A person discharged or released from a period of 
active duty, shall be deemed to have continued on 
active duty during the period of time immediately 
following the date of such discharge or release 
from such duty determined by the Secretary 
concerned to have been required for him or her to 
proceed to his or her home by the most direct 
route, and, in all instances, until midnight of the 
date of such discharge or release.

38 C.F.R. § 3.6(b)(7) (2000); see also Pacheco v. West, 12 
Vet. App. 36, 38 (1998) (holding that the Board must account 
for "authorized travel to or from such duty or service" 
(emphasis added) even though the service department 
established a date of discharge prior to the date of injury.)

Thus, the Board finds that under either former or current law 
and regulations, the additional evidence does not bear on the 
specific matter at issue and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The April 2000 response from the NPRC does not 
provide any evidence as to either the veteran being on active 
duty or in authorized travel status on April 25, 1946.  Thus, 
the Board concludes that this additional evidence is not 
"new and material" for purposes of reopening the claim.

In the veteran's October 1994 sworn statement, testimony 
presented at the hearing in 1995, and many letters and 
statements, the veteran states his belief that he was still 
under military control and jurisdiction at the time of his 
gunshot wound to the right thigh on April 25, 1946.  It was 
his expressed contention that his active service had not 
ended at the date of discharge, but included a period of 
authorized travel to or from such duty or service.  The 
veteran explained that the he was shot on April 25, 1946, 
inside a military reservation at Alae, Bukidnon, Philippines 
which was approximately 500 miles from his home of record in 
Manila, Philippines.  The veteran presented testimony at a 
personal hearing conducted in March 1995, as to how he was 
required to remain at the military base after his date of 
discharge because he "had not completed the necessary 
demobilization requirements."  He further testified that he 
had actually received his orders to demobilize on April 18, 
1946, while still leading a unit in the field.  He then led 
his men in going to the demobilization center.  

Initially, the Board notes that the veteran's factual 
description of events that occurred in April 1946 has 
remained consistent through the years.  The statements and 
testimony presented since 1985 are essentially redundant of 
the veteran's account of events received prior to the May 
1985 final decision of the Board.  Furthermore, even 
accepting the veteran's account of the events as true, he has 
added nothing to the evidentiary record that bears directly 
and substantially upon the specific matter under 
consideration - whether he was on active duty for VA 
compensation purposes on April 25, 1946, 10 days after his 
discharge from service.  Just as in 1985, the documentary 
evidence from the service does not support the veteran's 
contentions.  As the Board previously determined with regard 
to the veteran's lay statements, his testimony and lay 
statements are not competent evidence of his official 
military status on April 25, 1946.  Thus, the Board finds 
that this evidence (the veteran's lay statements and 
testimony) by itself, or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

Thus, in the absence of "new and material" evidence, the 
veteran's petition to reopen his claim for entitlement to 
service connection for residuals of a gunshot wound to the 
right thigh must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to this amendment, all reasonable efforts to 
assist the veteran in obtaining supportive 



evidence have been made, and the Board finds he is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a gunshot wound to the right thigh, the appeal is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


